Name: Commission Regulation (EEC) No 1203/81 of 5 May 1981 amending Regulation (EEC) No 1598/77 laying down detailed rules for the sale of milk and certain milk products at reduced prices to schoolchildren
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 5 . 81 Official Journal of the European Communities No L 122/21 COMMISSION REGULATION (EEC) No 1203/81 of 5 May 1981 amending Regulation (EEC) No 1598/77 laying down detailed rules for the sale of milk and certain milk products at reduced prices to schoolchildren Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1598/77 is hereby amended as follows : 1 . In Article 3 ( 1 ) the quantity '0-40 litre' is replaced by '0-50 litre'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( l ), as last amended by the Act of Accession of Greece (2), Having regard to Council Regulation (EEC) No 1080/77 of 17 May 1977 on the supply of milk and certain milk products at reduced prices to schoolchil ­ dren (3), as last amended by Regulation (EEC) No 856/81 (4), and in particular Article 4 thereof, Whereas the Community financial contribution for the various types of milk products sold to pupils are fixed in Article 4 ( 1 ) of Commission Regulation (EEC) No 1 598/77 (5), as last amended by Regulation (EEC) No 2212/79 (6) ; whereas as a result of the amendment of Regulation (EEC) No 1080/77, the amounts of the Community contribution must also be changed ; Whereas the maximum daily quantity of 0-40 litre per day and per pupil laid down in Article 3 ( 1 ) of Regula ­ tion (EEC) No 1598/77 is no longer consonant with marketing practices for the products in question ; whereas it should therefore be increased to 0-50 litre ; 2 . In Article 4 ( 1 ) :  the date '1 September 1979 is replaced by '1 May 1981 ',  the amount '21-40 ECU' given under (a) is replaced by '24-26 ECU',  the amount ' 12-35 ECU' given under (b) is replaced by ' 14-00 ECU',  the amount '5-30 ECU' given under (c) is replaced by '6-01 ECU'. Article 2 This Regulation shall enter into force on 1 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 May 1981 . For the Commission Poul DALSAGER Member of the Commission ( i ) OJ No L 148, 28 . 6 . 1968 , p . 13 . (2) OJ No L 291 , 19 . 11 . 1979, p . 17 . (3 ) OJ No L 131 , 26 . 5 . 1977, p . 8 . (4) OJ No L 90 , 4 . 4 . 1981 , p . 16 . (5 ) OJ No L 177, 16 . 7 . 1977, p . 22. (6) OJ No L 256, 11 . 10 . 1979, p . 21 .